DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohara (US 20160292774) in view of Choi (US 20180357291).
Regarding claim 1, Ohara teaches a management system (fig. 1) comprising: 
a server configured to transmit information collected from an electronic device (order information to shipping server and from PC 50 in fig. 1),
wherein the server transmits a request for ordering a consumable based on the information regarding the consumable in the electronic device (over information to shipping server 00 in fig. 1), 
Ohara does not teach wherein the server subjects the request to a queuing when the request is failed, and wherein the server subjects the request to a d+equeuing to execute the request when a dequeue condition for subjecting the request to the dequeuing is satisfied. 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ohara, and to include wherein the server subjects the request to a queuing when the request is failed, and wherein the server subjects the request to a dequeuing to execute the request when a dequeue condition for subjecting the request to the dequeuing is satisfied, in order to reducing the possibility of a database system becoming overloaded suggested by Chio (p0004).

Claims 2-3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohara in view of Chio as applied to claim 1 above, and further in view of Harman
(US 20120290390).
Regarding claim 2, Ohara in view of Chio does not teach the management system according to claim 1, wherein the server executes a schedule for transmitting the information to a same transmission destination as a transmission destination of the request, and wherein the dequeue condition includes a condition based on a number of the schedules being executed. 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ohara in view of Chio, to include wherein the server executes a schedule for transmitting the information to a same transmission destination as a transmission destination of the request, and wherein the dequeue condition includes a condition based on a number of the schedules being executed, in order for analyzing order information for improving customers' experiences suggested by Harman (p0005). 

Regarding claim 3, Ohara in view of Chio and Harman teaches the management system according to claim 1, wherein the server executes a schedule for transmitting the information to a same transmission destination as a transmission destination of the request, and wherein the dequeue condition includes a condition based on a past error in transmission of the information to a transmission destination of the information in the schedule (Harman:p0092: If the failure persists after a certain period..). 
The rational applied to the rejection of claim 2 has been incorporated herein.

Regarding claim 5, Ohara in view of Chio and Harman teaches the management system according to claim 1, wherein the server executes a schedule for transmitting the information to a same transmission destination as a transmission destination of the request, and wherein the dequeue condition includes a condition based on aggregate data for each time period of a past execution result in transmission of the information to a transmission destination of the information in the schedule (Harman:p0092). 
The rational applied to the rejection of claim 2 has been incorporated herein.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohara in view of Chio as applied to claim 1 above, and further in view of Cahill et al. (US 6535855).
Regarding claim 4, Ohara in view of Chio does not teach the management system according to claim 1, wherein the server executes a schedule for transmitting the information to a same transmission destination as a transmission destination of the request, and wherein the dequeue condition includes a condition based on a past response time in transmission of the information to a transmission destination of the information in the schedule.
Cahill teaches the management system according to claim 1, wherein the server executes a schedule for transmitting the information to a same transmission destination as a transmission destination of the request, and wherein the dequeue condition includes a condition based on a past response time in transmission of the information to a transmission destination of the information in the schedule (col. 50, Lines:1-15: if a  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ohara in view of Chio, to include wherein the server executes a schedule for transmitting the information to a same transmission destination as a transmission destination of the request, and wherein the dequeue condition includes a condition based on a past response time in transmission of the information to a transmission destination of the information in the schedule, in order to provides increased diversity in the delivery of banking services suggested by Cahill.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohara in view of Chio as applied to claim 1 above, and further in view of Little et al. (US 20170116027)
Regarding claim 6, Ohara in view of Chio does not teach the management system according to claim 1, wherein the management system comprises a plurality of the servers, and wherein the queuing is shared by the plurality of the servers.
Little teaches the management system according to claim 1, wherein the management system comprises a plurality of the servers, and wherein the queuing is shared by the plurality of the servers (p0014: A main request queue in the transactional processing environment can be shared by a plurality of servers).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN Q ZONG whose telephone number is (571)270-1600.  The examiner can normally be reached on Mon-Fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on (571) 272-7773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


HELEN ZONG
Primary Examiner
Art Unit 2677



/HELEN ZONG/Primary Examiner, Art Unit 2677